Citation Nr: 1012674	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07- 16 325	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to 
October 1956.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Tiger Team in Cleveland, Ohio, which denied the Veteran's 
claims for service connection.  The Veteran perfected 
appeals to the denial of his claims.  The case was later 
transferred to the Newark RO.

In April 2008, the Veteran testified during a  Decision 
Review Officer (DRO) hearing at the RO; a copy of the 
transcript is associated with the record.

In March 1010, the Vice Chairman of the Board granted the 
Veteran's  motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2009).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board finds that further development of the claims is 
warranted.

The Veteran has claimed a relationship between his diagnosed 
hearing loss and tinnitus and his period of active duty.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.

Under the provisions of 38 C.F.R. § 3.385 (2009), impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

For service connection, in-service noise exposure need not 
be the only source of acoustic trauma; it must only be a 
contributing source.  Moreover, the absence of in-service 
evidence of hearing loss during the Veteran's period of 
active duty is not fatal to a claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing 
such disability to service may serve as a basis for a grant 
of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Similarly, with regard 
to the Veteran's service-connection claim for tinnitus, in 
Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims (Court) 
determined that tinnitus is the type of disorder associated 
with symptoms capable of lay observation.

The Board acknowledges that the claims file does not include 
copies of any of the Veteran's service treatment records for 
his period of active duty, except for morning reports dated 
in June 1954, reflecting that he was sick in quarters.  
Attempts to reconstruct and/or obtain service treatment 
records were unsuccessful.  As such, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

A November 1998 private medical report from the 
Otolaryngology Associates of Central New Jersey, P. C., 
reflects a history of left mastoid surgery approximately 40 
to 50 years ago with longstanding history of hearing loss 
and moderate to severe hearing loss in the left ear with 
mild to moderate hearing loss in the right ear.  The 
audiogram performed in November 1998 shows a graphical 
display of audiological test results that have not been 
converted to an appropriate numerical form.  Accordingly, 
this evidence requires translation by a certified 
specialist.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  
This should be accomplished on remand.

Here, both in written statements and during his DRO hearing 
testimony, the Veteran indicated that, in June 1954, while 
on a 10-day training exercise with the 1st Infantry Division 
in Germany, he was in a jeep when the Rangers shelled a 
target and he fell asleep.  The company left and he did not 
wake up until the next day and, when he did, he could not 
hear anything at all.  He was treated at the Wuerzburg Army 
Hospital.  After his return to the United States, he was 
treated at Ft. Riley and received hearing aids.  In 1956, 
the Veteran testified that he saw an ENT physician, Dr. K., 
whose records are nonexistent after 50 years, and that, 
around 2005 or 2006 a VA physician at the East Orange VA 
Medical Center (VAMC) told the Veteran that he had a hole in 
his ear and a VA audiologist gave him another hearing test 
and he was given hearing aids.  He denied post-service 
acoustic trauma, indicating that he had worked as an 
insurance salesman for 7 years and then with the New Jersey 
Turnpike Authority for 26 years.  At the latter agency, he 
worked in a booth for only three or four years and the rest 
of the time he worked as a union steward in a managerial 
position.  He testified that he had many employment hearing 
tests while working for the turnpike authority.  However, 
the turnpike authority did not respond to the RO's request 
for medical records, particularly the Veteran's hearing 
tests.  When VA is put on notice of the existence of private 
medical records, VA must attempt to obtain those records 
before proceeding with the appeal.  See Lind v. Principi, 3 
Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  On remand, the RO should make another 
attempt to obtain such records.

Similarly, no VA ENT or audiological records have been 
associated with the claims file.  Only VA medical records 
dated from June 30, 2004 to August 15, 2005 are contained in 
the claims file.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA 
must obtain all outstanding pertinent VA medical records, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2009) as regards requests for records from Federal 
facilities.

Partially in response to the Court's holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 454-55 (2007), VA issued 
Training Letter No. 09-05 (Aug. 5, 2009), which discusses 
how to request medical opinions for claimed hearing loss and 
tinnitus, as well as the need to ensure the accuracy of any 
completed VA examination reports and medical opinions.  In 
light of the above, the Board finds that a VA audiological 
examination and opinion explicitly addressing the medical 
relationship, if any, between each of the claimed 
disabilities and likely in-service noise exposure that is 
supported by fully-stated rationale, would be helpful in 
resolving the claims for service connection.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of 
failure to report for a VA examination without good cause 
may include denial of the claims.  See 38 C.F.R. § 3.655 
(2009). 

Accordingly, these matters are hereby REMANDED to the RO, 
via the AMC, for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the East Orange VAMC and 
its associated outpatient clinics since 
June 30, 2004, to particularly include 
any reports of VA ENT examinations or 
audiological evaluations.  All records 
and/or responses received should be 
associated with the claims file

2.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain 
any additional evidence pertinent to the 
claims on appeal that is not currently 
of record.  

The letter should clearly explain that 
he has a full one-year period to respond 
(although VA may decide the claims 
within the one-year period).

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After completion of 1, 2, and 3 
above, have a certified specialist 
translate any graphical displays of 
private audiogram test results that 
have not been converted to an 
appropriate numerical form, in 
particular the private audiometric 
evaluation performed in November 1998.

5.  After all records and/or responses 
from each contacted entity are 
associated with the claims file, arrange 
for him to undergo a VA audiological 
examination in accord with Training 
Letter No. 09-05, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometry and 
speech discrimination testing) should be 
accomplished and all clinical findings 
should be reported in detail.

Based on the results of audiometric 
testing, and in accord with Training 
Letter No. 09-05, the examiner should 
specifically indicate, with respect to 
each ear, whether the Veteran currently 
has tinnitus and/or hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz of 26 
decibels or greater; or speech 
recognition scores using the Maryland 
CNC test of less than 94 percent).  

If any tinnitus or hearing loss 
disability is diagnosed, also with 
respect to each ear, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that such disability is the result of 
injury or disease (to particularly 
include alleged in-service noise 
exposure) incurred or aggravated during 
the Veteran's period of active duty.  If 
tinnitus is associated with conditions 
other than hearing loss, the audiologist 
must indicate that the complaint of 
tinnitus requires referral to another 
provider (appropriate provider to be 
determined by the VA Medical Center 
(VAMC), Compensation & Pension (C&P) 
Director or other responsible person as 
with contractors) for determination of 
etiology.

In rendering the requested opinion, the 
examiner should specifically consider 
and discuss the Veteran's service 
personnel and morning reports, and lay 
statements and testimony.  

The examiner should set forth all 
examination findings meeting the 
provisions of Training Letter No. 09-05, 
along with a complete rationale for the 
conclusions reached, in a printed 
report.

6.  If the Veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file a copy of any notice(s) of the 
date and time of the examination sent 
to him by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal in 
light of all pertinent evidence and 
legal authority.  

9.  If any benefit sought on appeal 
remains denied, furnish to the Veteran 
and his representative an appropriate 
supplement statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  Also, 
please note that this appeal has been advanced on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

